   Case: 1:19-cv-00012-WAL-GWC Document #: 201 Filed: 03/19/21 Page 1 of 3




                            DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
MILES LIVINGSTON, ANNA                           ║
LIVINGSTON and CHRISTOPHER                       ║
GLAVACH,                                         ║
                                                 ║   1:19-cv-00012
                        Plaintiffs,              ║
                                                 ║
        v.                                       ║
                                                 ║
LOUIS BERGER formerly LOUIS                      ║
BERGER GROUP, VIRGIN ISLANDS                     ║
WATER & POWER AUTHORITY, and                     ║
BLUESOURCE, LLC,                                 ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║
                                                 ║
LOUIS BERGER GROUP, INC.,                        ║
                                                 ║
        Third-Party Plaintiff,                   ║
                                                 ║
        v.                                       ║
                                                 ║
BLUESOURCE, LLC,                                 ║
                                                 ║
        Third-Party Defendant.                   ║
________________________________________________ ║
                                                 ║
LOUIS BERGER GROUP, INC.,                        ║
                                                 ║
        Third-Party Plaintiff,                   ║
                                                 ║
        v.                                       ║
                                                 ║
ACP, LLC,                                        ║
                                                 ║
        Third-Party Defendant.                   ║
________________________________________________ ║

TO:     Lee J. Rohn, Esq.
        Eugenio W.A. Geigel-Simounet, Esq.
        Scot F. McChain, Esq.
   Case: 1:19-cv-00012-WAL-GWC Document #: 201 Filed: 03/19/21 Page 2 of 3



Miles Livingston et al. v. Louis Berger et al.
1:19-cv-00012
Order Denying Without Prejudice Motion to Compel Bluesource LLC to Supplement its Discovery Responses
Page 2



       Yohana M. Manning, Esq.
       Carl A. Beckstedt, III, Esq.
       Daryl C. Barnes, Esq.
       James L. Hymes, III, Esq.
       Warren B. Cole, Esq.

 ORDER DENYING WITHOUT PREJUDICE MOTION TO COMPEL BLUESOURCE LLC TO
                 SUPPLEMENT ITS DISCOVERY RESPONSES

       THIS MATTER is before the Court upon Plaintiffs’ Motion to Compel Bluesource LLC

to Supplement its Discovery Responses (ECF No. 179). The time to respond has passed.

        As a threshold matter, Local Rule 37.1 requires that “[p]rior to filing any motion

relating to discovery pursuant to Federal Rules of Civil Procedure 26-37…counsel for the

parties shall confer in good faith effort to eliminate the necessity for the motion or to

eliminate as many of the disputes as possible.” LRCi 37.1. The moving party must also serve

a letter requesting a conference and the letter “shall identity each issue and/or discovery

request in dispute, state briefing with respect to each the moving party’s position (and

provide any legal authority), and specify the terms of the discovery order to be sought.” Id.

       Local Rule 37.2(a) further requires that “[i]f counsel are unable to resolve all of their

differences, they shall formulate and sign a written stipulation to that effect, expressly

certifying their compliance with LRCi 37.1. The stipulation shall include the moving party’s

letter requesting a pre-filing conference of counsel and shall be filed and served with the

motion.” LRCi 37.2(a). Local Rule 37.2(c) mandates that this “Court will not consider any

discovery motion in the absence of (1) the signed stipulation and certification required by
   Case: 1:19-cv-00012-WAL-GWC Document #: 201 Filed: 03/19/21 Page 3 of 3



Miles Livingston et al. v. Louis Berger et al.
1:19-cv-00012
Order Denying Without Prejudice Motion to Compel Bluesource LLC to Supplement its Discovery Responses
Page 3



LRCi 37.2(a), or (2) a declaration from counsel for the moving party establishing that

opposing counsel:

       (1) failed to confer in a timely manner after receipt of a letter requesting a

       conference under LRCi 37.1; or

       (2) refused to sign the stipulation and certification required by LRCi 37.2(a).”

LRCi 37.2(a)-(c)(1)-(2).

       Although Plaintiffs complied with LRCi 37.1 by serving a letter requesting a pre-

filing conference and conducting a meet-and-confer (see generally ECF Nos. 179-2, 179-3),

they did not comply with LRCi 37.2 which requires either a signed stipulation and

certification or a declaration from the moving party.

       WHEREFORE, it is now hereby ORDERED:

       Plaintiffs’ Motion to Compel Bluesource LLC to Supplement its Discovery Responses

       (ECF No. 179) is DENIED WITHOUT PREJUDICE.




                                                       ENTER:


Dated: March 19, 2021                                  /s/ George W. Cannon, Jr.
                                                       GEORGE W. CANNON, JR.
                                                       U.S. MAGISTRATE JUDGE
